      Case 1:19-cr-00696-PAE Document 1 Filed 06/20/19 Page 1 of 5

                                                                       ORIGINAL
Approved:         ~
             _J_A_C~~---.
                      _G_U_T_W_I_L_L_I_G_ _ _ _ _ __
             Assistant United States Attorney

Before:      THE HONORABLE SARAH NETBURN


             Sout:e:n _D~s:r~c:     :f_N:w_:ark 1 9MAG
             United States Magistrate Judge

                                                                          585 8
                                                       SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                       Violations of
     - v. -                                            18 u.s.c. §§
                                                       1344, 1 and 2
ARI TEMAN,
                                                       COUNTY OF OFFENSE:
                          Defendant.                   NEW YORK

- - - - - - - - - - - - - - -               -x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          DANIEL ALESSANDRINO, being duly sworn, deposes and
says that he is a Detective with the New York City Police
Department ("NYPD"), and charges as follows:

                                     COUNT ONE
                                    (Bank Fraud)

          1.   From at least in or about April 2019 up to and
including at least in or about June 2019, in the Southern
District of New York and elsewhere, ARI TEMAN, the defendant,
knowingly and willfully would and did execute a scheme and
artifice to defraud a financial institution, the deposits of
which were then insured by the Federal Deposit Insurance
Corporation ("FDIC"), and to obtain moneys, funds, credits,
assets, securities, and other property owned by, and under the
custody and control of, a financial institution insured by the
Federal Deposit Insurance Corporation (the "FDIC"), by means of
false and fraudulent pretenses, representations, and promises,
to wit, TEMAN deposited counterfeit checks into a bank account
held at a particular financial institution.

     (Title 18, United States Code, Sections 1344, 1 and 2.)
      Case 1:19-cr-00696-PAE Document 1 Filed 06/20/19 Page 2 of 5




                               Overview

          2.   I am a Detective with the NYPD.  I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience, on my conversations with
other law enforcement officials, and on my examination of
various reports and records.  Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in.substance and in part,
except where otherwise indicated.

           3.   As set forth in greater detail below, I, and
other law enforcement officers, have been investigating a fraud
that has been undertaken in Manhattan, New York, and elsewhere,
between in or about April 2019 and in or about June 2019 (the
"Fraud"). Based on my involvement in this investigation, my
review of law enforcement reports, and my review of surveillance
videos and photographs, among other sources, I have learned that
the Fraud was perpetrated by ARI TEMAN, the defendant.   In
perpetrating this fraud, TEMAN deposited counterfeit checks into
an account held at a particular financial institution
 ("Financial Institution-1") in the name of a third party,
"GateGuard, Inc." (the "GateGuard Account"). GateGuard, Inc. is
a home security business operated by TEMAN that offers, among
other services, facial recognition software and remote access to
unlock doors to residences. GateGuard is based in New York, New
York.

          4.   From my review of publicly available materials,
as well as my training and experience and involvement with this
investigation, I know that Financial Institution-1 is insured by
the FDIC.

          5.   In or about April 2019, TEMAN deposited
approximately 27 fraudulent checks (the "Counterfeit Checks")
into the GateGuard Account, defrauding Financial Institution-1
with a total loss amount of approximately $260,000.

                               THE FRAUD

          6.   Based on my participation in this investigation,
my conversations with other law enforcement officers and other
individuals (including personnel employed at Financial


                                   2
      Case 1:19-cr-00696-PAE Document 1 Filed 06/20/19 Page 3 of 5




Institution-1), and my review of documents (including bank
records), I have learned the following, among other things:

               a.   On or about April 19, 2019, at approximately
2:37 p.m., ARI TEMAN, the defendant, entered a branch of
Financial Institution-1 located at the Lincoln Road Mall in
Miami Beach, Florida, and deposited a legitimate check, payable
to GateGuard Inc., valued at approximately $4,096.  TEMAN
deposited this check via Automated Teller Machine ("ATM"). A
contemporaneous surveillance photograph, depicting TEMAN
standing at the ATM, shows TEMAN holding numerous additional
checks that were not deposited at that time.

               b.   On or about April 19, 2019, at approximately
6:05 p.m., TEMAN reentered the same branch of Financial
Institution-1 and, at a bank teller window, deposited the
Counterfeit Checks into the GateGuard Account, totaling
approximately $297,000.

               c.   The Counterfeit checks were fraudulently
made to appear that they had been issued by three entities:
"Entity-1" and "Entity-2," two entities operated by the same
company; and "Entity-3". Each of these is a legitimate company
that previously has engaged in business transactions with
GateGuard Inc.  Of the approximately 27 Counterfeit Checks:

                   i.   Approximately 18 were fraudulently made to
                        appear to have been issued by Entity-1,
                        totaling approximately $198,000.

                  ii.   Approximately 6 were fraudulently made to
                        appear to have been issued by Entity-2,
                        totaling approximately $66,000.

                 iii.   Approximately 3 were fraudulently made to
                        appear to have been issued by Entity-3,
                        totaling approximately $33,000.

               d.    Each of the Counterfeit Checks included, on
the bottom right corner of the check, the following text:   "DRAW
PER CONTRACT, NO SIGNATURE REQUIRED NOTE TO BANK: This is a
valid check. You are required by law to honor it. Contract at
gateguard.xyz/legal/terms.php accepted by above client. Contact
us at 212-203-3714 with questions." Based on my review of
publicly-available GateGuard records as well as other publicly-
available records, and my involvement in the investigation, I


                                   3
      Case 1:19-cr-00696-PAE Document 1 Filed 06/20/19 Page 4 of 5




have learned that the 212-203-3714 phone number is used by TEMAN
and GateGuard Inc.

               e.   Based on my conversations with Entity-1,
Entity-2, and Entity-3, and from my review of the Counterfeit
Checks with them, I have learned that none of Entity-1, Entity-
2, or Entity-3 issued any of the Counterfeit checks.
Additionally, though my conversations with each of Entity-1,
Entity-2, and Entity-3, I have learned that an authorized check
must be signed by an official from the respective company, which
was not completed for any of the Counterfeit Checks; rather, the
Counterfeit checks included the text referenced in~ 6(d),
supra, which each of Entity-1, Entity-2, and Entity-3 has
confirmed does not appear on authorized checks issued by each,
respectively.

               f.   Based on my review of wire transfer records
for the GateGuard Account and from speaking with personnel
employed at Financial Institution-1, I have learned that,
subsequently, certain wire transfers were made from the
GateGuard Account to another account held by TEMAN at Financial
Institution-1 ("Account-2").

               g.   On or about April 26, 2019, approximately
$225,000 was transferred from the GateGuard Account to Account-
2.
               h.   On or about May 8, 2019, at approximately
3:04 p.m., TEMAN entered a branch of Financial Institution-1
located in Manhattan, New York and, at a bank teller window,
withdrew approximately $4,000 from Bank Account-2.




                                   4
      Case 1:19-cr-00696-PAE Document 1 Filed 06/20/19 Page 5 of 5




          WHEREFORE, the deponent respectfully requests that a
warrant be issued for the arrest of ARI TEMAN, the defendant,
and that he be arrested, and imprisoned or bailed, as the case
may be.



                                        .   .   -\
                             ~-
                            1dz1'5:>
                           DANIELALESSADRINO
                           Detective
                           New York City Police Department




                                   5
